Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102(a)(1) which forms the basis for all anticipation rejections set forth in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Fleizach et al., U.S. 2013/0332070. 
	On claim 1,  Flezach cites except as indicated:
A method to facilitate navigation in a known environment, the method comprising: 
providing communication and tracking between a receiver device ([0035] and figure 2, electronic device 115 equipped with a location detector 212) and one or more beacons (figure 2 and [0035] GPS signals identifying GPS satellites) to identify a current position of the receiver device; 
determining a direction to a next waypoint of a current path based on the identified current position ([0022] Certain embodiments of the present invention provide maps that are presented using non-visual (e.g., audio or haptic) cues via electronic devices, such that a user is informed about a path's trajectory, where paths intersect, and/or where points of interests are located. For example, a map app can be provided via an electronic device. A geographic starting location can be a current location of the electronic device (e.g., determined via Global Positioning Satellite technology) or a location identified by a user (e.g., via a voice command). The geographic starting location can be associated with a point on a screen of the electronic device touched by the user. An area surrounding the geographic starting location can be identified. A user can be informed (e.g., via audio signals) of streets and/or points of interest near the geographic starting location); and 
signaling a haptic feedback system to provide continuous haptic feedback to orient a user in the identified direction (see above, and Fleizach discloses “[0112] At block 1425, an audio output identifying the geographical features can be provided. In some instances, audio output is only provided if geographical features are identified as being at a projected location, at projected location. Process 1400 can then return to block 1405. The process can be continuously repeated or repeated at regular intervals.” In short, audibly identifying a geographic feature is provided for in a continuously repeated or regular fashion. As disclosed in [0022], the audio process includes haptic cues).  
On claim 2, Fleizach cites: 
The method of claim 1, further comprising identifying the current path by analyzing a movement of the user in the known environment. [0022] Certain embodiments of the present invention provide maps that are presented using non-visual (e.g., audio or haptic) cues via electronic devices, such that a user is informed about a path's trajectory, where paths intersect, and/or where points of interests are located. For example, a map app can be provided via an electronic device. A geographic starting location can be a current location of the electronic device (e.g., determined via Global Positioning Satellite technology) or a location identified by a user (e.g., via a voice command). The geographic starting location can be associated with a point on a screen of the electronic device touched by the user. An area surrounding the geographic starting location can be identified. A user can be informed (e.g., via audio signals) of streets and/or points of interest near the geographic starting location. 
“The known environment” does not have antecedent basis in claim 1 and is subject to a 35 USC 112(b) rejection.”
On claim 3, Fleizach cites: 
The method of claim 1, wherein the next waypoint is at least one of a closest reference point, a starting reference point of the current path, a last reference point encountered by the user, a default reference point, and a reference point specified by the user. [0022] A geographic starting location can be a current location of the electronic device (e.g., determined via Global Positioning Satellite technology) or a location identified by a user (e.g., via a voice command). The geographic starting location can be associated with a point on a screen of the electronic device touched by the user. An area surrounding the geographic starting location can be identified. A user can be informed (e.g., via audio signals) of streets and/or points of interest near the geographic starting location. The cited “interest points” is considered to be at least “the next waypoint.” 
On claim 4, Fleizach cites: 
The method of claim 1, further comprising placing the one or more beacons in one or more fixed locations in the known environment, each beacon to be used as a static waypoint that transmits navigation signals to the receiver device. [0022] discloses using GPS. The claimed “beacons” are the cited GPS satellites while the “known environment” includes the operational orbits at which the GPS satellites are located and within “sight” of the location detector 212/electronic device 115). 
“The known environment” does not have antecedent basis in claim 1 and is subject to a 35 USC 112(b) rejection.
On claim 16, Fleizach cites: 
The method of claim 1, further comprising, responsive to the signaling, providing the continuous haptic feedback to orient the user in the identified direction. Fleizach discloses “[0112] At block 1425, an audio output identifying the geographical features can be provided. In some instances, audio output is only provided if geographical features are identified as being at a projected location, at projected location. Process 1400 can then return to block 1405. The process can be continuously repeated or repeated at regular intervals.” In short, audibly identifying a geographic feature is provided for in a continuously repeated or regular fashion. As disclosed in [0022], the audio process includes haptic cues, and therefore, the cues are repeated in regular intervals.
On claim 17, Fleizach cites:
A non-transitory computer readable medium ([0032] Storage subsystem 204 can be implemented, e.g., using disk, flash memory, or any other storage media in any combination, and can include volatile and/or non-volatile storage as desired) comprising computer executable instructions ([0119] Computer programs incorporating various features of the present invention can be encoded and stored on various computer readable storage media) which when executed by a computer cause the computer to perform the method of: providing communication and tracking between a receiver device and one or more beacons to identify a current position of the receiver device; determining a direction to a next waypoint of a current path based on the identified current position; and signaling a haptic feedback system to provide continuous haptic feedback to orient a user in the identified direction. See the rejection of claim 1, which discloses the same subject matter as claim 17 and is rejected for the same reasons articulated in the rejection of claim 1. 
On claim 18, Fleizach cites: 
A system comprising: a haptic feedback system configured to provide haptic feedback to a user; and a smart device in communication with the haptic feedback system and configured to: provide communication and tracking between a receiver device and one or more beacons to identify a current position of the receiver device; determine a direction to a next waypoint of a current path based on the identified current position; and signal the haptic feedback system to provide continuous haptic feedback to orient the user in the identified direction.
See the rejection of claim 1, which discloses the same subject matter as claim 18 and is rejected for the same reasons articulated in the rejection of claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being obvious over Fleizach et al., U.S. 2013/0332070 in view of USFS 2008. 
On claim 5, Fleizach cites except:
The method of claim 1, further comprising using a triangulation technique to detect a position of the user at a non-beacon waypoint and using the detected location to guide the user to the next waypoint.  [0022] discloses using GPS to guide a user’s device 115 to certain location. However, the GPS is not disclosed as using “triangulation.” In the same art of location, USFS, page 1, Under “Here’s how GPS works in five logical steps:” and the last paragraph, GPS “triangulation is being used. Furthermore, at least three satellites are used to “triangulate” a user’s position. 
As an aside, the cited “triangulation” is really “trilateration,” which is a technique to use distances, rather than angles as in what is used in “triangulation” to determine the location of an object. 
It would have been obvious at the time the claimed invention was filed, based on the known distance measuring features disclosed in Fleizach and USFS, to try and formulate an embodiment wherein a distance measuring scheme is used to locate the user’s device includes triangulation. As disclosed in Fleizach, GPS is used to determine the location of the user’s device 115 based on using distances from at least three known satellites where USFS discloses a more detailed description of the location feature of GPS. While the claimed “triangulation” scheme is not disclosed, distances between the satellites and the tracked object is known. Furthermore, within a constellation of at least three satellites, distances and angles between the tracked object and the three satellites would be known using geometry to anticipate the claimed invention.  
On claim 15, Fleizach cites except: 
The method of claim 1, wherein the haptic feedback system identifies the next waypoint using short haptic feedback patterns. Fleizach discloses “[0112] At block 1425, an audio output identifying the geographical features can be provided. In some instances, audio output is only provided if geographical features are identified as being at a projected location, at projected location. Process 1400 can then return to block 1405. The process can be continuously repeated or repeated at regular intervals.” In short, audibly identifying a geographic feature is provided for in a continuously repeated or regular fashion. As disclosed in [0022], the audio process includes haptic cues, and therefore, the cues are repeated in regular intervals. Fleizach doesn’t disclose the haptic feedback pattern. However, it would have been obvious at the time the claimed invention was filed to include into Fleizach an embodiment, using the features disclosed above, to include haptic feedback done in “short haptic feedback patterns.” While Fleizach discloses the haptic pattern for a projection location to be “continuously repeated or repeated at regular intervals,” and not including a specific timed frame to define a “short haptic feedback pattern,” the claimed “short haptic feedback pattern” is subjective, and therefore, can be broadly reasoned to include any pulsed output haptic signals sufficient to allow a user to sense the haptic output without being provided in a repetition which would interfere with the user’s sense of direction or pose a battery drain on the user’s navigation device. Thus, one of ordinary skill in the art would have included such a feature that wouldn’t interfere with the user’s sense of direction or pose a battery drain on the user’s navigation device.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fleizach et al., U.S. 2013/0332070 in view of Maloney, U.S. 2009/0076723.  
On claim 6, Fleizach cites except:
The method of claim 1, further comprising training a disorientation model based on location data for the user during one or more journeys and using the disorientation model to determine if the user appears disoriented. 
In the similar art of haptic navigation, Maloney, [0032] discloses an embodiment in which a haptic feedback may be configured to vibrate in a certain direction in order to "nudge" the user towards the target location, or may be configured to provide one or more different predefined haptic signals indicative of a specific situation, for example the user of the hand held device going in the wrong direction for a predefined period of time, or straying from a route, for example by getting further away from the target location. The cited embodiment discloses a type of pre-programming wherein if a user is going in the wrong direction, predefined haptic signals are enabled to the user. The cited “pre-programming” is analogous to the claimed “training a disorientation model” since the training is the cited “pre-programming.” 
It would have been obvious at the time the claimed invention was filed to modify the embodiment disclosed in Fleizach using the features disclosed in Maloney to realize an embodiment in which disorientation or any other indications thereof are recognized and programming addressing the issue of disorientation is provided. One of ordinary skill in the art would have included the programming of disorientation recognition into the Fleizach’s navigation embodiment to realize an improved haptic navigation system wherein visually impaired used are guided to their intended respective paths. 
On claim 7, Fliezach and Maloney cites: 
The method of claim 6, wherein the disorientation detection model automatically detects when passive haptic signals are ignored, the method further comprising disengaging a haptic feedback system in response to detecting that the passive haptic signals are being ignored. In the rejection of claim 8, Maloney cites: to provide one or more different predefined haptic signals indicative of a specific situation, for example the user of the hand held device going in the wrong direction for a predefined period of time, or straying from a route, for example by getting further away from the target location.
The above citation discloses signaling a “wrong direction” haptic signal specific for the wrong direction event. This means the haptic signal indicating the user is going in the wrong direction are unheeded and therefore, the system is changing to a different set of haptic signals signaling to the user is going in the wrong direction. 
On claim 8, Fliezach and Maloney cites:
The method of claim 1, further comprising detecting a disorientation of the user by analyzing a movement of the user in relation to the current path. See the rejection of claim 6 citing Maloney: to provide one or more different predefined haptic signals indicative of a specific situation, for example the user of the hand held device going in the wrong direction for a predefined period of time, or straying from a route, for example by getting further away from the target location.
On claim 9, Fliezach and Maloney cites:
The method of claim 1, wherein the haptic feedback system is engaged in response to a user actively indicating disorientation. See the rejection of claim 6 citing Maloney: to provide one or more different predefined haptic signals indicative of a specific situation, for example the user of the hand held device going in the wrong direction for a predefined period of time, or straying from a route, for example by getting further away from the target location.
On claim 10, Fliezach and Maloney cites:
The method of claim 1, wherein the haptic feedback system is engaged in response to a passive detection of disorientation of the user. See the rejection of claim 6 citing Maloney: to provide one or more different predefined haptic signals indicative of a specific situation, for example the user of the hand held device going in the wrong direction for a predefined period of time, or straying from a route, for example by getting further away from the target location.
The claimed “passive detection” is the system observing the acts of the user in the cited disoriented state.
Claims 11 are rejected under 35 U.S.C. 103 as being anticipated over Fleizach et al., U.S. 2013/0332070 in view of Zelek et al., U.S.2013/0218456
On claim 11, Fleizach cites except: 
The method of claim 1, wherein the determining operation is at least partially performed in a cloud environment. Fleizach, [0028] discloses electronic device 115 including a network interface 210. Fleizach doesn’t disclose the electronic device 115 operating from a cloud environment. 
In the same art of haptic navigation, Zelek, [0211] discloses an embodiment in which a controller the size of a cell phone which consists of the following integrated components: sensors including a high precision gps, inertial sensors, altimeter, and magnetometer; communications interfaces including bluetooth and GSM (i.e., the unit includes cellular functionality to the cloud). 
It would have been obvious at the time the claimed invention was filed to one of ordinary skill in the art to include into Fleizach the cloud interface disclosed in Zelek such that the combination realizes the claimed invention. Zelek discloses a known use of cloud operations involved in a haptic navigation device and one of ordinary skill in the art would have substituted this embodiment into Fleizach and the results of the substitution would have realized the claimed invention. 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being obviois over Fleizach et al., U.S. 2013/0332070 in view of Levesque et al., EP3182254. 
On claim 12, Fleizach cites except:
The method of claim 1, further comprising applying tension to a back side and/or a front side of each suspender of a pair of suspenders, responsive to the signaling. 
In the same art of haptic signaling, discloses an embodiment [0065] discloses an embodiment a type of haptic shoe equipped with haptic straps. A haptic effect might be tightening and loosening the straps, the tension of the straps is changed or varied to provide a sequence of different tensions.
It would have been obvious at the time the claimed invention was filed to include into Fleizach the tensioned straps disclosed in Levesque such that the claimed invention is realized. 
Levesque discloses a known embodiment in which a worn item includes a haptic responsive strap. One of ordinary skill in the art would have substituted this known haptic sensor into Fleizach’s haptic sensing devices and the results of the substitution would have realized a haptic strap equipped clothing. 
On claim 13, Fleizach and Levesque  The method of claim 12, wherein both suspenders are tensioned toward the front side to indicate that the next waypoint is in front of the user, both suspenders are tensioned toward the back side to indicate that the next waypoint is behind the user, the left suspender is tensioned toward the back side and the right suspender is tensioned toward the front side to indicate that the next waypoint is towards a left side of the user, and the right suspender is tensioned toward the back side and the left suspender is tensioned toward the front side to indicate that the next waypoint is towards a right side of the user. 
Fleizach, as disclosed in [0005 and 22], includes an embodiment includes a haptic device to guide a user to a specific direction. Furthermore, Levesque, as previously disclosed in the rejection of claim 12, includes a shoe equipped with haptic straps. Neither Fleizach nor Leveque discloses a haptic suspender operating in the manner above. 
However, it would have been obvious at the time the claimed invention was filed to try and make haptic clothing conforming to the claimed operation.
As disclosed in Levesque, a shoe equipped with haptic straps is used to show a user the direction he should take as suggested in Fleizach. Furthermore, while not specifically disclosed, clearly, humans are bipeds, and bipeds use at least two shoes, a left and right shoe, and thus, it can be reasoned one of ordinary skill in the art would provided haptic straps to each shoe to indicate a left and right direction as enabled by the navigation system. Again, while neither Fleizach nor Levesque discloses the feature of including a haptic strap indicating a direction behind the user, clearly, the construction disclosed in Fleizach discloses, in general, indicating a haptic output to any direction along an intended path the user would likely traverse. This would include a destination in front or behind the user. 
Thus, one of ordinary skill in the art would have equipped the user with clothing including haptic straps indicating any likely and limited directions to implement an embodiment meeting the claimed invention. 
Allowable Subject Matter and Reasons for Allowance
Claims 14, 19, and 20 are objected to but are otherwise allowable if  
Claim 14 claims in part: “further comprising controlling one or more motors to generate actuation in opposite directions to create a rotational pivot about a fixed axis of a cane to orient the user towards a direction of the next waypoint.” The closest reference to this embodiment can be found to Tucker et al., U.S. 2021/0027877, [0028] and Abstract. Tucker discloses a haptic cane including a vibration motor used for the purpose of assisting a user to keep upright and balanced and leading to helpful postures used for  improved walking gait and fall prevention. This is different from the cane used in the immediate invention used for navigation and direction determination.  
Claim 20 claims: “The system of claim 18, wherein the haptic feedback system comprises a cane and one or more motors coupled to the cane, the one or more motors providing actuation in opposite directions to create a rotational pivot about a fixed axis of the cane to orient the user towards a direction of the next waypoint.” Claim 20 is allowable for the same reasons articulated in the allowability of claim 14. 
Claim 19 claims: “The system of claim 18, wherein the haptic feedback system comprises a pair of suspenders and one or more motors coupled to the suspenders, the one or more motors configured to tension each suspender at one or more of a back side and a front side.” As in the rejection of claim 12 and 13, Levesque et al., EP3182254, discloses a haptic shoe with moveable laces. However, the haptic shoelaces do not include the motor drivers as disclosed in the claimed invention. This is different from the suspenders used in the immediate invention used for navigation and direction determination.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed, whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683